Kellogg, J. (concurring in result):
Under the old procedure the decision of a demurrer resulted in an order with no greater force than an order upon an ordinary motion, and after decision the party at fault was permitted to withdraw the demurrer, and the cases cited in the prevailing opinion hold that thereupon the decision was of no practical effect. How the decision results in an interlocutory judgment after the trial of *349an issue of law. (Code Civ. Proc. §§ 497, 1021, 1236.) The demurrer is not withdrawn, but the interlocutory judgment becomes a part of the judgment roll. (Code Civ. Proc. § 1237.) Upon a review of the final judgment the interlocutory judgment may be reviewed if specified in the notice of appeal.
To the same cause of action a party cannot both demur and answer. He must make his election. If he demurs the fact that allegations in the complaint not denied are admitted ^and the fact that he challenges the sufficiency of the complaint bring about the result that the allegations of the pleading demurred to are practically admitted ; but the court may ' nevertheless permit him to answer or plead again after the decision of the demurrer, but the demurrer still stands as the basis of the interlocutory judgment, and the fact that the defendant in this case has, at his request, been permitted to plead again and has done so does not destroy the effect of the adjudication already had as to the sufficiency of the complaint. A judgment of a competent court is binding npon the parties as to the matters adjudicated. An interlocutory judgment is no exception to this rule. A demurrer is a mere matter of form and without substance unless the interlocutory judgment following its decision is binding upon the parties. There may be cases where the questions raised become unimportant after pleading over, or where the substance of the interlocutory judgment is merged in and swallowed up by the final judgment, but this is not such a case. The judgment of the Special Term not appealed from has established the sufficiency of the complaint, and we are. not, therefore, called upon to consider that question.
The alleged counterclaims show in substance that the defendant paid the moneys voluntarily and practically by virtue of an understanding with the plaintiff whereby the amount to be paid by each was fixed. If it has paid more than its just share it only shows a mistaken agreement.
I concur in the result.
Interlocutory judgment reversed, with costs, and plaintiff’s demurrer to defendant’s counterclaims sustained, with costs, with usual leave to defendant to amend its counterclaims on payment of costs in this court and at Special Term.